Case 21M OR RE MGA Hb ooho suns t thitp Hed rants. 2es8 bot PagelD: 10

BRANDON J. BRODERICK, ESQ
ATTORNEY I.D.# 009462006
BRANDON J. BRODERICK, LLC

65 EAST ROUTE 4, FIRST FLOOR
RIVER EDGE, NEW JERSEY 07661
Attorney for Plaintiff (s)
201-853-1505

 

ELESSANDRO D. ALMEIDA,
Plaintiff(s),

Vv.

MICHAEL A. SCHMID, PUBLIC
SERVICE ELECTRICAL AND GAS,
PSEG, TIMOTHY M. DONALDSON, SBA
NETWORK SERVICES LLC, JOHN DOE
1-10 (fictitiously named),

and ABC Co. 1-10 (fictitiously
named)

Defendant (s)

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: MIDDLESEX COUNTY

DOCKET NO. MID-L-

CIVIL ACTION

COMPLAINT
and
JURY DEMAND

The Plaintiff, Elessandro D. Almeida, residing at 186 Central

Avenue in the City of Englewood,

Bergen County, New Jersey, by way

of Complaint against the Defendants, says:
Case 2: IDO RIMS “Web slo0N9 SUBST PNA Pg 2 ORO raRe IS: LEAR SSA FagelD: 1

FIRST COUNT

i. On or about the ist day of June 2017, the Plaintiff,
Elessandro D. Almeida, was injured in a motor vehicle accident
traveling on Interstate 287 in the Township of Edison, Middlesex
County, New Jersey.

2a At the above time and place, the Defendant, Michael A,
Schmid, residing at 68 Agress Road in the Township of Millstone,
Monmouth County, New Jersey, was operating a motor vehicle with the
permission and consent, expressed or implied or in capacity as
agent, servant or employee of the owner Defendant, Public Service
Electrical and Gas, PSEG, located at 80 Park Plaza, in the City of
Newark, Essex County, New Jersey, traveling on Interstate 287 in
the Township of Edison, Middlesex County, New Jersey.

3. At the above time and place, the Defendants so carelessly,
negligently and recklessly operated, maintained and/or repaired
said vehicle so as to cause a collision with Plaintiff.

4. At the same time and place, the Defendants, John Doe 1-
10 (fictitiously named) and ABC Co. 1-10 (fictitiously named), their
agents or assigns so carelessly, negligently and recklessly
operated, owned, maintained and/or repaired said vehicle so as to

cause the within collision.
Case 2:1 BM OMG TY Az oo AP S889 Piped s OPP Ha tS: (BIB 1385-4 FagelD: 12

5. As a direct and proximate result of the foregoing, the
Plaintiff, Elessandro D. Almeida, was caused to sustain serious and
permanent injuries, as more particularly defined and set forth in
N.J.S.A. 39:6A-8(a) and has suffered great pain, shock, and mental
anguish and was, and still is, incapacitated and will be permanently
disabled, and has in the past and will in the future be caused to
expend substantial sums of money for medical treatment.

WHEREFORE, the Plaintiff, Elessandro D. Almeida, demands
judgment for damages against the Defendants, jointly and severally,

together with interest and costs of suit.

SECOND COUNT
ds Plaintiff repeats and reiterates each and every
allegation contained in the First Count of the Complaint as if the
same were fully set forth herein at length.
Bis On or about the ist day of June 2017, the Plaintiff,
Elessandro D. Almeida, was injured in a motor vehicle accident

traveling on Interstate 287 in the Township of Edison, Middlesex

County, New Jersey.
Case 2 THEY OH RAM GDL leo PSSST PM -Pg d SFO HATS: LEME BA FAgelD: 19

3. At the above time and place, the Defendant, Timothy M.
Donaldson, residing at 52 Conklin Avenue in the Borough of
Hillsdale, Bergen County, New Jersey, was operating a motor vehicle
with the permission and consent, expressed or implied or in capacity
as agent, servant or employee of the owner Defendant, SBA Network
Services LLC, located at 8051 Congress Avenue, Boca Raton, Florida,
traveling on Interstate 287 in the Township of Edison, Middlesex
County, New Jersey.

4, At the above time and place, the Defendants so carelessly,
negligently and recklessly operated, maintained and/or repaired
said vehicle so as to cause a collision with Plaintiff.

5. At the same time and place, the Defendants, John Doe 1-
10 (fictitiously named) and ABC Co. 1-10 (fictitiously named), their
agents or assigns so carelessly, negligently and recklessly
operated, owned, maintained and/or repaired said vehicle so as to

cause the within collision.
Case 2 EGRESS oP SRST Ph APA SSP ran 19: LBIg6 855-4 FagelD: 14

6. As a direct and proximate result of the foregoing, the
Plaintiff, Elessandro D. Almeida, was caused to sustain serious and
permanent injuries, as more particularly defined and set forth in
N.d.S.A. 39:6A-8(a) and has suffered great pain, shock, and mental
anguish and was, and still is, incapacitated and will be permanently
disabled, and has in the past and will in the future be caused to
expend substantial sums of money for medical treatment.

WHEREFORE, the Plaintiff, Elessandro D. Almeida, demands
judgment for damages against the Defendants, jointly and severally,

together with interest and costs of suit.

DESIGNATION OF TRIAL COUNSEL
Pursuant to the provisions of R.4:25-4, the Court is advised

that Brandon J. Broderick, is hereby designated as trial counsel,

JURY DEMAND
Plaintiff hereby demands a Trial by jury as to all issues

‘therein.
Case 2TH RRM GA ooh SNS thie dal sd ranis: Lbes8 8316 FagelD: 15

CERTIFICATION PURSUANT TO RULE 4:5-1

 

Pursuant to Rule 4:5-1, the undersigned certifies that the
matter in controversy is not the subject of any other action in any
Court or of a pending arbitration proceeding, nor is any other

action or arbitration proceeding contemplated.

BRANDON J. BRODERICK, LLC

 

x
Brandon J.C@roderick, Esq.
Attorney for Plaintiff

Dated: February 19, 2019
